DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. Applicant argued that Silvestri (US 3,690,786) fails to disclose “at least one bypass flow passage connecting a first inner space upstream of the last stage rotor blade and a second inner space positioned at an outer side of the flow guide with respect to the radial direction in the exhaust flow passage, an outlet of the at least one bypass flow passage extending along the flow guide or an outer peripheral surface of the flow guide”, specifically that Silvestri does not teach that the outlet of the at least one bypass flow passage extends along the flow guide or an outer peripheral surface of the flow guide. The Examiner respectfully disagrees. Silvestri (Fig. 3) discloses that the passage 78 which was interpreted as an outlet of the bypass flow passage (74 or 76 to 72 to 80) extends along the flow guide (50), in that it extends through a portion of the length of the flow guide (50). For this reason, Applicant’s argument has not been found persuasive. 
Applicant also argued that Silvestri fails to disclose that the at least one bypass flow passage connects a first inner space upstream of the last stage rotor blade and a second inner space positioned at an outer side of the flow with respect to the radial direction in the exhaust flow passage. The Examiner respectfully disagrees. The first 

    PNG
    media_image1.png
    395
    548
    media_image1.png
    Greyscale

Fig. I. Silvestri, Fig. 3 (Annotated)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestri, Jr. (US 3,690,786; hereinafter Silvestri).
Regarding claim 1, Silvestri (Fig. 1-3) discloses a steam turbine apparatus (10), comprising: an exhaust chamber (34) which defines an exhaust flow passage (34) inside, for guiding steam after passing through a last stage rotor blade (16) of a steam turbine (10) to a condenser (26); an outside casing (30) including a radially outer wall portion (30) formed on a radially outer side of the exhaust flow passage (34); an inside casing (40) including a radially inner wall portion (40) disposed on an inner side of the radially outer wall portion (30) with respect to a radial direction;  a flow guide (50 which includes 70) disposed on an end portion at a downstream side of the radially inner wall portion (40) with respect to a flow direction, the flow guide (50) having a tubular shape with a distance from an axial center of the steam turbine which increases along the flow direction towards downstream (Fig. 2); and at least one bypass flow passage (74 or 76 to 72 to 80) connecting a first inner space upstream of the last stage rotor blade (16) and a second inner space positioned at an outer side of the flow guide (50) with respect to the radial direction in the exhaust flow passage (34), an outlet (78) of the at least one bypass flow passage (74 or 76 to 72 to 80) extending along the flow guide (50) or an outer peripheral surface of the flow guide. Refer to Fig. II below. 

    PNG
    media_image2.png
    230
    294
    media_image2.png
    Greyscale

Fig. II. Silvestri, Fig. 2 (Annotated)
Regarding claim 3, Silvestri discloses the steam turbine apparatus according to claim 1, wherein Silvestri (Fig. 3) further discloses that the bypass flow passage (parts 74, 76, 78, and 80) is at least partially defined inside the flow guide (50 which includes 70).  
	Regarding claim 4, Silvestri discloses the steam turbine apparatus according to claim 3, wherein Silvestri (Fig. 3) further discloses that the outlet (78) of the at least one bypass flow passage (74 or 76 to 72 to 80) is in communication (is in flow communication with the second inner space via the first inner space) with the second inner space and which is defined on an end surface (the diverging, radially inner surface of 50, which can be interpreted as a downstream side of the flow guide 50 – since it is downstream the inlet of the flow guide) at a downstream side of the flow guide (50) with respect to the flow direction. Refer to Fig. III below. 

    PNG
    media_image3.png
    375
    662
    media_image3.png
    Greyscale

Fig. III. Silvestri, Fig. 3 (Annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestri, Jr. (US 3,690,786; hereinafter Silvestri) in view of Chevrette (US 2012/0171031). 
Regarding claim 8, Silvestri discloses the steam turbine apparatus according to claim 1, wherein Silvestri (Fig. 2-3) further discloses that the flow guide (50) includes: a first flow guide (50) having an arch shape and a first concave-shaped surface; and wherein the first flow guide is supported on the radially inner wall portion (40) and is capable of having adjustment of an angle (e.g. when the guide is being installed the 
Silvestri fails to disclose a second flow guide having an arch shape and a second concave-shaped surface which faces the first concave-shaped surface. 
Chevrette (Fig. 3) teaches a steam turbine guide segment in which the upper half (340) is removable. Chevrette (Paragraph 0001) teaches that making the upper half removable allows access to the interior of the steam turbine for maintenance. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Silvestri so that the upper half of the flow guide is removable, as taught by Chevrette, in order to allow for access to the interior of the steam turbine. 
	Regarding claim 10, Silvestri discloses the steam turbine apparatus according to claim 1, wherein Silvestri (Fig. 3) further discloses that the flow guide (50) includes: a first flow guide (50) having an arch shape and a first concave-shaped surface; and wherein the radially inner wall portion (40) includes an engageable portion (46) on the end portion at the downstream side of the radially inner wall portion (40), wherein the first flow guide (50) includes a first engaging portion (48) which is engageable with the engageable portion (46). Refer to Fig. II above. 
	Silvestri fails to disclose a second flow guide having an arch shape and a second concave-shaped surface which faces the first concave-shaped surface and that the second flow guide includes a second engaging portion which is engageable with the engageable portion. 

	Regarding claim 11, Silvestri, as modified, discloses the steam turbine apparatus according to claim 10, wherein Silvestri (Fig. 3), as modified, further discloses that the first flow guide (first half of 50) is fastenable by a first bolt (one instance of 60) in a state where the engageable portion (46) is engaged with the first engaging portion (48), and wherein the second flow guide (second half of 50) is fastenable by a second bolt (second instance of 60) in a state where the engageable portion (46) is engaged with the second engaging portion (48).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silvestri, Jr. (US 3,690,786; hereinafter Silvestre) in view of Aten (US 9,873,504)
	Regarding claim 12, Silvestri discloses the steam turbine apparatus according to claim 1, but fails to disclose that the outside casing includes a first outside casing having an opening portion and a second outside casing capable of closing the opening portion of the first outside casing, the second outside casing being connected rotatably to the first outer casing via a hinge.
. 

Allowable Subject Matter
Claim 5 is allowed.
Claims 2, 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art fails to disclose that the bypass flow passage comprises a through hole defined through the radially inner wall portion. The closest prior art to Silvestri discloses that the bypass flow passage is entirely formed within the flow guide. It would not be obvious to modify Silvestri with a through hole defined in the radially inner wall portion as this would unnecessarily complicate Silvestri’s steam turbine assembly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745